  Case 17-13927            Doc 82    Filed 04/22/19 Entered 04/22/19 11:35:11        Desc Main
                                       Document     Page 1 of 9
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-13927
                                                  §
  ANN M POPE                                      §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $9,810.00               Assets Exempt:        $22,150.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $10,209.84          Without Payment:      $0.00

Total Expenses of
Administration:                   $7,197.58


        3)      Total gross receipts of $17,407.42 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $17,407.42 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-13927            Doc 82    Filed 04/22/19 Entered 04/22/19 11:35:11            Desc Main
                                       Document     Page 2 of 9



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                 $12,088.73             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA          $7,197.58           $7,197.58          $7,197.58
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00             $0.00               $0.00              $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $62,846.00        $47,756.42         $47,756.42         $10,209.84
  Exhibit 7)
           Total
     Disbursements                 $74,934.73        $54,954.00         $54,954.00         $17,407.42

        4). This case was originally filed under chapter 7 on 05/03/2017. The case was pending
  for 23 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 04/01/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 17-13927            Doc 82       Filed 04/22/19 Entered 04/22/19 11:35:11                     Desc Main
                                          Document     Page 3 of 9
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                          DESCRIPTION                                   UNIFORM                          AMOUNT
                                                                       TRAN. CODE                       RECEIVED
US Bank checking - Back Wages                                             1229-000                        $17,407.42
TOTAL GROSS RECEIPTS                                                                                      $17,407.42

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM               CLAIMS              CLAIMS   CLAIMS               CLAIMS
NUMBER                            TRAN. CODE          SCHEDULED            ASSERTED ALLOWED                  PAID
              Santander              4110-000             $12,088.73               $0.00        $0.00             $0.00
              Consumer USA
TOTAL SECURED CLAIMS                                      $12,088.73               $0.00        $0.00             $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE                UNIFORM              CLAIMS              CLAIMS            CLAIMS              CLAIMS
                           TRAN. CODE         SCHEDULED            ASSERTED          ALLOWED                 PAID
David P. Leibowitz,          2100-000                     NA           $2,490.74        $2,490.74          $2,490.74
Trustee
David P. Leibowitz,          2200-000                     NA             $16.91             $16.91            $16.91
Trustee
International Sureties,      2300-000                     NA               $5.94             $5.94                $5.94
Ltd
Green Bank                   2600-000                     NA            $138.13            $138.13           $138.13
Lakelaw, Attorney for        3110-000                     NA           $4,512.50        $4,512.50          $4,512.50
Trustee
Lakelaw, Attorney for        3120-000                     NA             $33.36             $33.36            $33.36
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA           $7,197.58        $7,197.58          $7,197.58
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

UST Form 101-7-TDR (10/1/2010)
  Case 17-13927            Doc 82   Filed 04/22/19 Entered 04/22/19 11:35:11        Desc Main
                                      Document     Page 4 of 9

 CLAIM          CLAIMANT           UNIFORM        CLAIMS        CLAIMS        CLAIMS       CLAIMS
NUMBER                            TRAN. CODE   SCHEDULED      ASSERTED      ALLOWED          PAID
     1        TD Bank, USA          7100-900      $1,351.00     $1,351.29     $1,351.29     $288.89
     2        U.S. Department       7100-000     $35,139.00    $34,670.27    $34,670.27    $7,412.15
              of Education
     3        Capital One, N.A.     7100-900      $2,286.00     $1,035.73     $1,035.73     $221.43
     4        American Express      7100-900      $2,301.00     $2,301.26     $2,301.26     $491.99
              Centurion Bank
     5        American Express      7100-900      $6,643.00     $6,805.89     $6,805.89    $1,455.03
              Centurion Bank
     6        Quantum3 Group        7100-900      $1,626.00     $1,591.98     $1,591.98     $340.35
              LLC as agent for
              MOMA Funding
              LLC
              Comenity Bank         7100-000       $700.00          $0.00         $0.00        $0.00
              Ashley Stewart
              Chase                 7100-000       $490.00          $0.00         $0.00        $0.00
              Chase                 7100-000       $400.00          $0.00         $0.00        $0.00
              Chase                 7100-000       $400.00          $0.00         $0.00        $0.00
              Chase                 7100-000       $400.00          $0.00         $0.00        $0.00
              Childrens             7100-000      $1,008.00         $0.00         $0.00        $0.00
              Place/Citicorp
              Credit Services
              City of Chicago       7100-000      $2,994.00         $0.00         $0.00        $0.00
              Comenity Bank         7100-000       $200.00          $0.00         $0.00        $0.00
              Comenity              7100-000      $4,100.00         $0.00         $0.00        $0.00
              Bank/Lane Bryant
              Kohls/Capital         7100-000      $1,035.00         $0.00         $0.00        $0.00
              One
              Synchrony Bank        7100-000       $200.00          $0.00         $0.00        $0.00
              Lord and Taylor
              Synchrony Bank        7100-000       $200.00          $0.00         $0.00        $0.00
              Old Navy
              Synchrony Bank        7100-000       $500.00          $0.00         $0.00        $0.00
              Walmart
              Synchrony Bank/       7100-000       $873.00          $0.00         $0.00        $0.00
              JC Penneys
TOTAL GENERAL UNSECURED CLAIMS                   $62,846.00    $47,756.42    $47,756.42   $10,209.84




UST Form 101-7-TDR (10/1/2010)
                                            Case 17-13927              Doc 82    Filed 04/22/19
                                                                                            FORM 1Entered 04/22/19 11:35:11                                    Desc Main
                                                                                    Document     Page
                                                                        INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                   RECORD   9 REPORT                                                            Page No:    1               Exhibit 8
                                                                                                   ASSET CASES

Case No.:                    17-13927                                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                   POPE, ANN M                                                                                                              Date Filed (f) or Converted (c):            05/03/2017 (f)
For the Period Ending:       4/1/2019                                                                                                                 §341(a) Meeting Date:                       06/12/2017
                                                                                                                                                      Claims Bar Date:                            01/25/2018

                                 1                                            2                             3                                 4                        5                                         6

                        Asset Description                                  Petition/                 Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                  Unscheduled                (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                               Value                          Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                   Less Liens, Exemptions,
                                                                                                      and Other Costs)

 Ref. #
1       2011 Kia Sportage 26,000 miles                                         $11,075.00                                    $0.00                                          $0.00                                            FA
2       Misc used household goods and furnishings,                                 $300.00                                   $0.00                                          $0.00                                            FA
        including: Sofa, Loveseat, Entertainment Ctr,
        Center, Television, DVD, Coffee Table, End
        Tables, Dining Table/Chairs, Refrigerator,
        Freezer, Stove, Microwave, Dishwasher,
        Pots/Pans, Dishes/Flatware, Vacuum, Coffee
        Maker, Bedroom Sets, Lamps, Telephone, ,
        Misc. Tools
3       Televisions, DVD Players, Computer, Printer,                               $300.00                                   $0.00                                          $0.00                                            FA
        Tablet, Video-Game System, Stereo, and Cell
        Phones.
4       Necessary Wearing Apparel                                                  $500.00                                   $0.00                                          $0.00                                            FA
5       Costume Jewelry                                                             $15.00                                   $0.00                                          $0.00                                            FA
6       Cash on Hand                                                                $20.00                               $20.00                                             $0.00                                            FA
7       Checking US Bank                                                          $1,300.00                                  $0.00                                          $0.00                                            FA
8       Savings United Credit Union                                                 $75.62                                   $0.00                                          $0.00                                            FA
9       Vanguard Mutual Fund Account                                               $705.00                                   $0.00                                          $0.00                                            FA
10      403(b) Metropolitan Life Insurance Company                             $15,000.00                                    $0.00                                          $0.00                                            FA
11      IRA Axa Equitable                                                          $750.00                                   $0.00                                          $0.00                                            FA
12      Term Life Insurance Policy through Employer -                                $0.00                                   $0.00                                          $0.00                                            FA
        No Cash Surrender Value
13      Whole Life Insurance ; Beneficiary: unknown                                $650.00                                   $0.00                                          $0.00                                            FA
14      US Bank checking - Back Wages                           (u)            $18,375.42                            $17,407.42                                        $17,407.42                                            FA
Asset Notes:      Per amended schedules filed 8/19/17 (dkt 28), Debtor claimed exemption in amount of $13,781.57 for wages under 735 ILCS 5/12-803 and 740 ILCS 170/4, as well as $968 under the wildcard
                  exemption. The Trustee successfully objected to the exemptions claimed under state law (See order dated 12/14/2017, at dkt #61.


TOTALS (Excluding unknown value)                                                                                                                                                                Gross Value of Remaining Assets
                                                                               $49,066.04                           $17,427.42                                         $17,407.42                                       $0.00
                                          Case 17-13927      Doc 82   Filed 04/22/19
                                                                                 FORM 1Entered 04/22/19 11:35:11                             Desc Main
                                                                         Document     Page
                                                             INDIVIDUAL ESTATE PROPERTY     6 ofAND
                                                                                        RECORD   9 REPORT                                                     Page No:    2              Exhibit 8
                                                                                    ASSET CASES

Case No.:                  17-13927                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                 POPE, ANN M                                                                                              Date Filed (f) or Converted (c):            05/03/2017 (f)
For the Period Ending:     4/1/2019                                                                                                 §341(a) Meeting Date:                       06/12/2017
                                                                                                                                    Claims Bar Date:                            01/25/2018

                               1                                  2                          3                              4                        5                                         6

                       Asset Description                        Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                        Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                     Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)




Initial Projected Date Of Final Report (TFR):   10/19/2018                  Current Projected Date Of Final Report (TFR):       02/27/2019               /s/ DAVID LEIBOWITZ
                                                                                                                                                         DAVID LEIBOWITZ
                                              Case 17-13927             Doc 82  Filed 04/22/19
                                                                                           FORMEntered
                                                                                                   2      04/22/19 11:35:11                        Desc MainPage No: 1                   Exhibit 9
                                                                                   Document      Page  7 of 9
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-13927                                                                                       Trustee Name:                      David Leibowitz
 Case Name:                        POPE, ANN M                                                                                    Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2500                                                                                     Checking Acct #:                  ******2701
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:              5/3/2017                                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 4/1/2019                                                                                       Separate bond (if applicable):

       1                2                                    3                                            4                                             5                6                       7

   Transaction       Check /                            Paid to/                  Description of Transaction                       Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                         Received From                                                                Tran Code            $                $


01/29/2018            (14)     POPE, ANN M                                 Non-Exempt Funds per Turnover Order (docket #63)        1229-000          $17,407.42                                  $17,407.42
01/31/2018                     Green Bank                                  Bank Service Fee                                        2600-000                                     $1.81            $17,405.61
02/07/2018           3001      International Sureties, Ltd                 2018 Bond Payment (Bond# 016073584)                     2300-000                                     $5.94            $17,399.67
02/28/2018                     Green Bank                                  Bank Service Fee                                        2600-000                                    $25.36            $17,374.31
03/30/2018                     Green Bank                                  Bank Service Fee                                        2600-000                                    $28.94            $17,345.37
04/30/2018                     Green Bank                                  Bank Service Fee                                        2600-000                                    $26.18            $17,319.19
05/31/2018                     Green Bank                                  Bank Service Fee                                        2600-000                                    $27.94            $17,291.25
06/29/2018                     Green Bank                                  Bank Service Fee                                        2600-000                                    $27.90            $17,263.35
02/28/2019           3002      David P. Leibowitz                          Trustee Expenses                                        2200-000                                    $16.91            $17,246.44
02/28/2019           3003      David P. Leibowitz                          Trustee Compensation                                    2100-000                                  $2,490.74           $14,755.70
02/28/2019           3004      Lakelaw                                     Claim #: ; Amount Claimed: $4,512.50; Distribution      3110-000                                  $4,512.50           $10,243.20
                                                                           Dividend: 100.00%;
02/28/2019           3005      Lakelaw                                     Claim #: ; Amount Claimed: $33.36; Distribution         3120-000                                    $33.36            $10,209.84
                                                                           Dividend: 100.00%;
02/28/2019           3006      TD Bank, USA by American InfoSource LP      Claim #: 1; Amount Claimed: $1,351.29; Distribution     7100-900                                   $288.89                $9,920.95
                               as agent                                    Dividend: 21.38%;
02/28/2019           3007      U.S. Department of Education                Claim #: 2; Amount Claimed: $34,670.27; Distribution    7100-000                                  $7,412.15               $2,508.80
                                                                           Dividend: 21.38%;
02/28/2019           3008      Capital One, N.A.                           Claim #: 3; Amount Claimed: $1,035.73; Distribution     7100-900                                   $221.43                $2,287.37
                                                                           Dividend: 21.38%;
02/28/2019           3009      American Express Centurion Bank             Claim #: 4; Amount Claimed: $2,301.26; Distribution     7100-900                                   $491.99                $1,795.38
                                                                           Dividend: 21.38%;
02/28/2019           3010      American Express Centurion Bank             Claim #: 5; Amount Claimed: $6,805.89; Distribution     7100-900                                  $1,455.03                $340.35
                                                                           Dividend: 21.38%;
02/28/2019           3011      Quantum3 Group LLC as agent for MOMA        Claim #: 6; Amount Claimed: $1,591.98; Distribution     7100-900                                   $340.35                   $0.00
                               Funding LLC                                 Dividend: 21.38%;




                                                                                                                                  SUBTOTALS           $17,407.42         $17,407.42
                                             Case 17-13927        Doc 82  Filed 04/22/19
                                                                                     FORMEntered
                                                                                             2      04/22/19 11:35:11                               Desc MainPage No: 2                    Exhibit 9
                                                                             Document      Page  8 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          17-13927                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        POPE, ANN M                                                                                      Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***2500                                                                                       Checking Acct #:                      ******2701
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             5/3/2017                                                                                         Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                4/1/2019                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                     7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $17,407.42          $17,407.42                   $0.00
                                                                                          Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                      Subtotal                                                           $17,407.42          $17,407.42
                                                                                          Less: Payments to debtors                                           $0.00               $0.00
                                                                                      Net                                                                $17,407.42          $17,407.42



                     For the period of 5/3/2017 to 4/1/2019                                                     For the entire history of the account between 01/29/2018 to 4/1/2019

                     Total Compensable Receipts:                      $17,407.42                                Total Compensable Receipts:                                $17,407.42
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $17,407.42                                Total Comp/Non Comp Receipts:                              $17,407.42
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $17,407.42                                Total Compensable Disbursements:                           $17,407.42
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $17,407.42                                Total Comp/Non Comp Disbursements:                         $17,407.42
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-13927         Doc 82  Filed 04/22/19
                                                                                     FORMEntered
                                                                                             2      04/22/19 11:35:11                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  9 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-13927                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       POPE, ANN M                                                                               Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***2500                                                                                Checking Acct #:                      ******2701
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            5/3/2017                                                                                  Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               4/1/2019                                                                                  Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $17,407.42            $17,407.42                    $0.00




                     For the period of 5/3/2017 to 4/1/2019                                             For the entire history of the case between 05/03/2017 to 4/1/2019

                     Total Compensable Receipts:                      $17,407.42                        Total Compensable Receipts:                                $17,407.42
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $17,407.42                        Total Comp/Non Comp Receipts:                              $17,407.42
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $17,407.42                        Total Compensable Disbursements:                           $17,407.42
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $17,407.42                        Total Comp/Non Comp Disbursements:                         $17,407.42
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
